CRAWLEY, Judge,
dissenting.
I must respectfully dissent. The father’s March 19, 1996, appeal from the juvenile court to the circuit court was premature because it was not taken from a final judgment. See Wingard v. Wingard, 625 So.2d 441, 442 (Ma.Civ.App.1993). The circuit court had no authority to hold the father’s premature appeal “in abeyance” until a final order was entered by the juvenile court. See Ex parte City of Irondale, 686 So.2d 1127, 1130 (Cook, J., concurring specially) (stating that Rule 4(a)(5), Aa. R.App. P., which allows for holding an appeal in abeyance, applies only to appeals to the Supreme Court, the Court of Civil Appeals, and the Court of Criminal Appeals and does not apply to appeals from the probate court to the circuit court). The circuit court had no jurisdiction over this case, and its order of May 15, 1997, is a nullity. Therefore, the appeal should be dismissed.